Citation Nr: 1531466	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  07-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1975 to October 1978 and from August 1979 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2007, the Veteran requested a Board video-conference hearing.  In May 2013, the Veteran received notification that a video-conference hearing was scheduled for July 20, 2013, but he did not appear at the hearing and did not explain his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded in order to afford the Veteran a VA psychiatric examination to assess the etiology of any current psychiatric disability.  The Veteran did not attend the scheduled examination.  However, the Veteran appears to have been homeless during the period of remand, as many documents that were mailed to him were returned by the Postal Service as undeliverable.  While a Veteran has a responsibility to keep VA apprised of his current address, the Board is sympathetic to the Veteran's apparent struggles with homelessness, which may have resulted in him having not received notice of the scheduled VA examination.  

In a June 2015 brief, the Veteran's representative supplied the Veteran's most current address, which first became of record after the Veteran's missed VA examination.  Therefore, a remand is needed in order provide the Veteran with one last opportunity to appear at a VA examination.  However, the Veteran is notified that failure to appear for his examination may result in his claim being denied.  See 38 C.F.R. § 3.655.
 
In addition, the AOJ did not undertake verifications of the Veteran's stressors as requested in the previous Board remand, and the AOJ also does not appear to have considered whether the Veteran's stressors comport with the amended PTSD regulations concerning fear of hostile military activity.  Thus, another remand is needed in order for the AOJ to make a formal determination regarding the alleged stressors and whether the Veteran's service was such that he could have been placed in fear of hostile circumstances.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's in order to verify his current mailing address.  In addition, as the Veteran may not have received the hearing notice due to his homelessness, inform him of such and inquire as to whether he still wanted to request a hearing before a member of the Board.

2.  Then, schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist. 

The examiner should provide an opinion as to whether the criteria to establish a diagnosis of any psychiatric disorder have been met.  If a diagnosis of PTSD is warranted, then the stressor should be identified.

If PTSD is diagnosed, the examiner should also address whether the diagnosis was based on the Veteran's fear of hostile military or terrorist activity, meaning that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, vehicle imbedded explosive
device, incoming artillery rocket, or mortar fire, grenade small arms fire, including suspected sniper fire, or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho physiological state of fear, helplessness, or horror.

3.  Then, readjudicate the claim, including making a formal determination regarding the alleged stressors and making a finding regarding whether the Veteran's service was such that he could have been placed in fear of hostile action.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

